Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-4, 6-9, and 11-14 (Renumbered 1-12) are found to be allowable. Claims 1-4, 6-9, and 11-14 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method of a serving base station (BS) for transmitting to a user equipment (UE) configuration related to beam management reference signals for downlink beam scanning of the UE; the beam management reference signals include beam management reference signals are to be transmitted from 1) the serving BS, 2) a neighboring BS, and 3) a neighboring UE to the UE, based on a plurality of transmission beams.  The above method also includes transmitting, from the serving BS, control information related to the above beam management reference signals to 1) the neighboring BS and 2) the neighboring UE, and receiving from the UE beam index information related to a predetermined number of the plurality of transmission beams; based on the received beam index, transmitting indication information for controlling a beam used for transmission of a downlink (DL) reference signal (RS) of the neighboring BS to the neighboring BS, and transmitting indication for controlling a beam used for transmission of an uplink (UL) RS of the neighboring UE to the neighboring UE, wherein a resource of the third beam management reference signal is configured on uplink 
The closest prior art of record: Kim (US Patent Application Publication, 2013/0021929), Frenne (US Patent Application Publication, 2016/0285660), Ahlander (US Patent Application Publication, 2019/0268925), and Tiirola (US Patent Application Publication, 2013/0343315), in combination, teaches Coordinated Multi-point transmission/reception scheme in which a plurality of transmission nodes coordinate with their neighboring nodes to minimize interference in a transmission node.  However, no prior art found, either alone or in combination, teaches the claimed limitation of transmitting indication for controlling a beam used for transmission of an uplink (UL) RS of the neighboring UE to the neighboring UE, wherein a resource of the third beam management reference signal is configured on uplink resources of the UE, and wherein beam measurement is performed by the UE in the resource of the third beam management reference signal.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416